Citation Nr: 0005932	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  94-44 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to a compensable disability rating for 
residuals of a left ankle fracture prior to April 26, 1993.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a left ankle fracture since June 1, 
1993.

4.  Entitlement to a compensable disability rating for a 
lumbar spine disorder.

5.  Entitlement to a compensable disability rating for a 
cervical spine disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
October 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from ratings decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In an April 1991 rating decision, the RO granted 
service connection for residuals of a left ankle fracture, a 
lumbar spine disorder, and a cervical spine disorder.  
Noncompensable (zero percent) ratings were assigned for all 
of these disabilities, effective October 26, 1990.  
Thereafter, the veteran underwent surgery on his left ankle 
in April 1993 and was assigned a temporary total rating for 
his left ankle disability pursuant to 38 C.F.R. § 4.30 for 
the period from April 26, 1993, through May 31, 1993.  The 
noncompensable rating was restored effective June 1, 1993, 
however, this rating was increased to 10 percent as of June 
1, 1993, by a May 1994 rating decision.

In a September 1991 rating decision, the RO denied service 
connection for a left knee disorder.  

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
here with the left ankle, lumbar spine, and cervical spine 
issues, remains an "original claim" and is not a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations must be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  Where entitlement to compensation has 
already been established in a prior final rating action, an 
appellant's disagreement with a subsequent rating is a new 
claim for an increased evaluation based on the level of 
disability presently shown by the evidence.  Suttman v. 
Brown, 5 Vet. App. 127, 136 (1993).  In this case, a review 
of the evidence shows that the RO has provided staged ratings 
for the veteran's left ankle.  With respect to the lumbar and 
cervical spines, the evidence shows that rather than provide 
staged ratings for discrete intervals during the pendency of 
the appeal, the RO made the highest rating awards it found 
was warranted retroactive to the earliest effective date 
assignable.  It is evident that the RO's rating actions 
contemplated all relevant evidence on file.  Accordingly, 
although the RO characterized the issues as "increased 
ratings," the substantive adjudicative considerations in 
Fenderson, supra, have been fully satisfied by the RO's 
rating actions and the Board does not find that the claimant 
will be prejudiced by appellate review on the current record.  

It is also noted that the veteran initially indicated that he 
wanted a personal hearing in conjunction with his appeal.  
Several hearings were subsequently scheduled for the veteran, 
but he either canceled or failed to appear.  In a January 
2000 statement, the veteran's accredited representative 
stated that it was felt that adequate accommodations had been 
made concerning the veteran's request for a hearing, and that 
he failed to appear without due cause.  Furthermore, the 
representative stated that any additional delay in the appeal 
would be beyond the normal appeals' process.  Accordingly, 
the veteran's request for an appeal is deemed withdrawn.  


FINDINGS OF FACT

1.  No left knee disorder was found on the most recent 
orthopedic examination for disability evaluation purposes; no 
competent evidence is on file which tends to relate any post-
service left knee disorder to the veteran's military service.

2.  The veteran sustained a left ankle fracture in May 1989; 
he was released from service on October 25, 1990, as a result 
of continuing complaints of instability of the left ankle and 
pain with prolonged standing, walking or running.

3.  The veteran continued to experience pain and instability 
of his left ankle and in April 1993 he underwent left ankle 
surgery; the veteran thereafter experienced pain at the site 
of the operative scar and underwent resection of a neuroma 
secondary to the scar in 1994; as the result of continuing 
complaints of pain, the veteran's left ankle was injected 
with medication and in March 1996 he was assessed with reflex 
sympathetic dystrophy versus nerve entrapment/neuroma.

4.  The veteran's left ankle disability was rated as 0 
percent disabling from October 26, 1990; 100 percent 
disabling under 38 C.F.R. § 4.30 from April 26, 1993, until 
June 1, 1993; and 10 percent disabling as of June 1, 1993, 
under Diagnostic Code 5271-7804 on the basis of a tender and 
painful left ankle scar.

5.  The veteran's left ankle disability is currently 
manifested by minimal limitation of dorsiflexion and pain 
over the post-operative scars without instability, weakness, 
or atrophy of the muscles.

6.  While the medical records show the veteran to have good 
range of motion of the lumbar spine, he has been consistently 
noted to have pain on range of motion testing.

7.  The veteran's lumbar spine disorder is not manifest by 
evidence of moderate symptoms of intervertebral disc syndrome 
with recurring attacks, nor lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position.

8.  VA examinations conducted in February 1991 and March 1993 
show that the veteran indicated pain on range of motion 
testing for the cervical spine.

9.  On the most recent VA examination conducted in August 
1998, it was specifically noted that the veteran did not 
express any pain upon reaching the extreme ranges of motion 
with respect to his cervical spine.  However, this 
examination did indicate slight limitation of motion on 
extension, as well as right and left lateral bending.

10.  The veteran's cervical spine disorder is not manifest by 
evidence of moderate symptoms of intervertebral disc syndrome 
with recurring attacks.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).

2.  The veteran is entitled to a disability rating of 10 
percent based upon moderate impairment of the left ankle as 
of October 26, 1990, the day following the date of his 
release from military service, until April 26, 1993.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (1999).

3.  The criteria for a disability rating in excess of 10 
percent since June 1, 1993, for the residuals of the 
veteran's left ankle fracture are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a (Diagnostic 
Code 5284), 4.118 (Diagnostic Code 7804) (1999); Esteban v. 
Brown, 6 Vet. App. 259, 261-262 (1994).

4.  The criteria for a 10 percent disability rating for the 
veteran's lumbar spine disorder are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 
(1999).

5.  The criteria for a 10 percent disability rating for the 
veteran's cervical spine disorder are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5290 
(1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Background.  The veteran's lower extremities were clinically 
evaluated as normal on his June 1987 enlistment examination.  
At that time, he reported that he had never experienced 
"[t]rick" or locked knee.  The service medical records show 
treatment for a "right" knee sprain in November and 
December 1987.  There is no notation of treatment for knee 
strain after December 1987.  A July 1990 Medical Board Report 
recommended that the veteran be discharged because of left 
ankle fracture, paraspinal muscle spasm of the lumbosacral 
area, and cervical spine strain.  No discharge examination is 
on file.

VA orthopedic examination conducted in February 1991 made no 
pertinent findings regarding the veteran's left knee.

In a July 1991 statement, the veteran specifically stated 
that he strained his "left" knee during service, and that 
he continued to have problems with this knee.  

In a September 1991 rating decision, the RO denied service 
connection for a left knee disorder.  The RO noted that the 
service medical records showed a "left" knee sprain in 
November 1987, with treatment through December 1987, where 
the condition was shown to be resolving.  Further, the RO 
noted that subsequent service medical records were negative 
for recurrence or chronic complaints, and that the recent VA 
examination was silent regarding the veteran's knee.  
Therefore, the RO determined that the left knee sprain was 
acute in service with no chronic disability found.  The 
veteran appealed this decision to the Board.

No pertinent findings were made regarding the veteran's left 
knee on subsequent VA examinations conducted in March 1993, 
March 1994, and March 1997.  

VA X-rays of both knees were taken in March 1997.  These X-
rays showed no signs of significant osseous, joint or soft 
tissue abnormality.

On a May 1997 VA joints examination, it was noted that the 
veteran had been examined in March 1997, but that his knee 
condition was not discussed at that time.  At this 
examination, the veteran reported that he injured his 
"right" knee in 1987, while in service.  Since that time, 
he had had no significant problems, but reported that once in 
awhile he got occasional pain and that it hurt him if he 
knelt and squatted or climbed stairs and after running.  
However, it did not interfere with his activities.

On physical examination, the examiner found no gross atrophy 
or asymmetry for either of the lower extremities.  Range of 
motion for the right knee was -5 to 130 degrees.  Also, the 
examiner noted that there was a palpable patellar click and 
slight peripatellar tenderness.  The left knee showed slight 
patellar crepitus.  Range of motion for the left knee was -5 
to 125 degrees.  There was no effusion with either knee.  
Further, ligaments of both knees were found to be stable.  
McMurray, Drawer, and Lachman tests were negative for both 
knees.  The examiner noted that X-rays of the knee were 
within normal limits.  Diagnosis was patellar chondromalacia, 
bilateral, mild.  Moreover, the examiner commented that while 
the veteran had symptoms, there was no significant 
impairment.

The veteran underwent a new VA orthopedic examination in 
August 1998.  Among other things, this examination showed 
that the veteran's range of motion for the right knee was 
from zero to 140 degrees, while range of motion for the left 
knee was from zero to 135 degrees.  Further, examination of 
the knees revealed no swelling, no erythema, no effusion, no 
instability, no medial or lateral collateral laxity, no varus 
or valgus deformity, and no popliteal cysts.  Lachman, 
McMurray, as well as anterior and posterior drawer testing 
were all negative.  Also, it was noted that patella 
compression testing did not cause any pain.  However, there 
was mild crepitation in the patellofemoral joints.  No knee 
disorder was diagnosed at this examination.  Additionally, 
the examiner noted that the veteran's claims file had been 
reviewed, including the prior VA examination which found 
chondromalacia of the patellae, which was bilateral and mild.  
The examiner stated that his examination revealed no signs of 
chondromalacia, except for minimal crepitation of the 
patellofemoral joints.

Also on file are various VA medical records that cover a 
period from May 1992 to March 1996.  These records contain no 
pertinent findings regarding the veteran's knees.

The veteran has also submitted private medical records from a 
Dr. Tauber and a Dr. Fareed, neither of whom made any 
pertinent findings regarding the veteran's left knee; neither 
of them diagnosed the veteran with a chronic left knee 
disability, or treated him for left knee problems.

In an October 1999 Supplemental Statement of the Case, the RO 
denied service connection for a left knee disorder as not 
well grounded.  The RO noted that the VA examinations from 
May 1997 and August 1998 failed to reveal any disability of 
the left knee.  Therefore, the RO found that the evidence did 
not establish any evidence of a present disability with a 
link to the veteran's left knee strain noted in service.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for a 
left knee disorder is not well grounded.

Initially, the Board finds that the test for well 
groundedness, as outlined by Savage, supra, does not apply in 
the instant case.  The veteran was not diagnosed with a 
chronic left knee disorder during his period of active duty.  
While the veteran has alleged continuity of symptomatology of 
left knee pain, the Board notes that in Voerth v. West, 13 
Vet. App. 117 (1999) the United States Court of Appeals for 
Veterans Claims (Court) stated that the holding in Savage 
does not eliminate the requirement of medical nexus evidence 
when a claimant alleges continuity of symptomatology.  
Rather, a claimant diagnosed with a chronic condition must 
still provide a medical nexus between the current condition 
and the putative continuous symptomatology.  Furthermore, in 
Clyburn v. West, 12 Vet. App. 296, 301 (1999), the Court 
stated that while a veteran, as a lay person, is competent to 
testify to the pain he has experienced since his military 
service, he is not competent to testify to the fact that what 
he experienced in service and since service is the same 
condition.  Thus, the Board concludes that competent medical 
nexus evidence is necessary to well ground the veteran's 
claim.

The Board notes that while the service medical records show 
treatment for right knee strain in November and December 
1987, these records do not actually show treatment for left 
knee strain.  Nevertheless, the veteran's account of a left 
knee strain during service is presumed credible for the 
purpose of determining whether the claim is well grounded.  
Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 
Vet. App. 19, 21 (1993).

As mentioned above, the RO denied the veteran's claim on the 
basis of there being no current left knee disorder.  On the 
May 1997 VA joints examination, the veteran was diagnosed 
with mild bilateral patellar chondromalacia.  However, the 
August 1998 VA examiner found no evidence of chondromalacia, 
even though there was evidence of crepitus.  Thus, it is 
questionable whether the veteran has a current left knee 
disorder.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  Furthermore, the Board notes that it was 
held in Sanchez-Benitez v. West, No. 97-1948 (U.S. Vet. 
App. December 29, 1999) that pain alone, without a diagnosed 
or identifiable underlying malady or condition does not in 
and of itself constitute a disability for which service 
connection may be granted. 

Even if the Board were to assume that the veteran has a 
current left knee disorder, there is still no competent 
medical nexus evidence which relates such a disorder, or his 
reported left knee pain, to service.  Without such an 
opinion, the claim is not well grounded.  Caluza at 506; see 
also Clyburn, supra.

The only evidence on file to support the claim of service 
connection for a left knee disorder consists of the veteran's 
own contentions.  Issues of medical diagnosis or medical 
causation require competent medical evidence in order to have 
probative value.  See Grottveit at 93.  Nothing on file shows 
that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot well ground the 
claim.  Grottveit at 93; Caluza at 504.

For the reasons stated above, the Board finds that the claim 
is not well grounded and must be denied.  As the veteran has 
not submitted the evidence necessary for a well-grounded 
claim, a weighing of the merits of the claim is not 
warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, even when a claim is not well 
grounded, VA may, dependent on the facts of the case, have a 
duty to notify the veteran of the evidence needed to support 
his claim.  38 U.S.C.A. § 5103; see also Robinette v. Brown, 
8 Vet. App. 69, 79 (1995).  In the instant case, VA has 
notified the veteran of the evidence needed to support his 
claim.  Additionally, the Board has examined all evidence of 
record with a view towards determining whether the veteran 
has notified VA of the possible existence of evidence which 
would render his claim well grounded.  The Board finds that 
no such information is of record.  McKnight v. Brown, 131 
F.3d 1483 (Fed.Cir. 1997); Beausoleil v. Brown, 8 Vet. 
App. 69, 80 (1995); see also generally Stuckey v. West, 13 
Vet. App. 163, 175 (1999), (observing in part that when it is 
alleged that there is specific evidence that would manifestly 
well ground a claim, VA has a duty to inform the claimant of 
the importance of obtaining this evidence to "complete the 
application.") (Emphasis added).

II.  Increased Ratings

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  Therefore, the Board finds that the 
veteran's claims for increased evaluations for his left 
ankle, lumbar spine, and cervical spine are well-grounded.  
Because the claims are well grounded, VA has a duty to assist 
the veteran in developing facts pertinent to the claims.  
38 U.S.C.A. § 5107(a).  Here, VA has accorded the veteran 
several examinations in relation to these claims, and 
obtained medical records pertaining to the treatment he has 
received for these disabilities.  There does not appear to be 
any pertinent medical evidence that is not of record or 
requested by the RO.  Thus, the Board finds that VA has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to this claim.

The service medical records show that the veteran incurred a 
left ankle fracture, a lumbar spine disorder, and a cervical 
spine disorder during his period of active duty.  As noted on 
a July 1990 Medical Evaluation Board Report, in May 1989 he 
fell down a ship's ladder sustaining a left ankle fracture, 
paraspinal muscle spasm to the lumbosacral area, and cervical 
spine strain.  He was subsequently placed on limited duty in 
July 1989, and remained as such in the interim period of one 
year at the time of the July 1990 Report.  Following an 
evaluation of the veteran's disabilities, the Medical Board 
recommended that the veteran be discharged as a result of his 
left ankle fracture, paraspinal muscle spasm of the 
lumbosacral area, and cervical spine strain.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

A.  Left Ankle

Background.  Initially, it is noted that the service medical 
records show that the veteran was treated for recurrent left 
ankle strain in April and July 1988.  As noted above, these 
records also show that the veteran sustained a left ankle 
fracture in May 1989, while on active duty.  An October 1989 
statement from Dr. Tauber reflects that examination 
demonstrated that the veteran at that time revealed 
instability of the lateral collateral ligaments and 
tenderness over the distal fibula.  He also had decreased 
sensation to pin prick over the dorsomedial aspect of the 
left foot, as well as diminished strength of the extensor 
hallucis longus musculature.  Further, the veteran 
demonstrated calf atrophy on the left.  Dr. Tauber also noted 
that X-rays of the left ankle revealed a fibrous union of the 
lateral malleolus.  Moreover, Dr. Tauber opined that 
extensive further care was indicated for the veteran, ranging 
from further studies of the ankle to possible reconstructive 
ligamentous surgery.  The July 1990 Medical Board Report 
noted that he was initially treated with a cast on his left 
ankle, and that the fracture resolved.  However, the veteran 
continued to experience some pain with prolonged standing, 
walking, or running.  The veteran also reported instability 
with the left ankle giving out.  Examination conducted in 
conjunction with the July 1990 Report revealed, in part, that 
the ankle had tenderness to palpation over the lateral aspect 
of the lateral malleolus.  There was no effusion noted at 
that time, although there was some opening with varus 
stressing of the ankle.  Further, it was noted that X-rays of 
the ankle revealed that the ankle fracture involved avulsion 
of the tip of the fibula. 

A VA orthopedic examination in February 1991 reflects that 
the veteran complained that his left ankle felt unstable with 
a tendency to give away, as well as intermittent swelling.  
On physical examination, the veteran's lower extremities were 
found to symmetrical on circumferential measurements.  All 
major muscle groups measured 5/5 on "hand testing."  It was 
noted that there was no sensory deficit.  Further, he was 
found to have full range of motion of both ankles and 
subtalar joints.  It was noted that the veteran groaned with 
all movements of the left ankle, even though he was able to 
walk normally without groaning.  It was also noted that 
neurologic examination of the lower extremities was normal.  
Moreover, the examiner noted that X-rays of the left ankle 
revealed a fracture through the medial malleolus with a 
fibrous union in stable position without evidence of post 
traumatic osteoarthritis.  Diagnostic impressions included 
stable fibrous union fracture medial malleolus, left ankle.

Private medical records are also on file from a Dr. Fareed, 
that cover the period from April to May 1992.  These records 
contain diagnoses of chronic left ankle sprain with 
capsulitis, as well as post-traumatic inflammation between 
the 3rd and 4th metatarsal heads of the left foot.  Dr. Fareed 
also commented that the veteran had an unstable left ankle 
with calcaneal fibular and distal fibular injuries.  
Moreover, Dr. Fareed emphasized that the lateral aspect of 
the left ankle was clearly unstable and required 
reconstructive surgery to stabilize it.

The veteran underwent a new VA orthopedic examination in 
March 1993.  Examination of the left ankle revealed a full 
range of passive motion.  However, it was noted that when the 
veteran was asked to dorsiflex, he exhibited some weakness, 
pain, and grimacing.  The examiner found no evidence of 
laxity, either medially or laterally with negative anterior 
drawer sign.  The veteran's reflexes in the lower extremities 
were found to be 2+ and symmetrical.  X-rays of the ankle 
revealed a small ossicle beneath the lateral malleolus.  
Diagnostic impressions included old evulsion fracture, 
lateral malleolus.  Additionally, the examiner commented that 
the veteran's symptoms and signs were all out of proportion 
to any objective findings.  For example, the examiner stated 
that there was no reason for the veteran to be wearing an 
extensive knee ankle brace, when he (the examiner) could find 
no instability in the veteran's ankle.  The examiner also 
noted that the veteran limped dramatically with no source of 
this pain or limp.  Furthermore, while the veteran did have a 
small ossicle in the lateral malleolus, the examiner stated 
that he had never seen it to cause this much discomfort.  

As an additional matter, the examiner stated that the veteran 
had been unemployed since October 1990, and would probably 
never be employable without some extensive help.  Therefore, 
the examiner strongly recommended a psychiatric evaluation 
for the veteran and more positive attitude towards treating 
him.  Also, the examiner opined that the veteran might have 
to be sent to a pain management clinic where he could get 
some psychiatric help and some biofeedback as well.  

VA medical records reflect that the veteran was hospitalized 
in April 1993 for chronic lateral ankle pain and instability.  
It was noted that since a left ankle injury in 1989 he had 
had instability and pain in his ankle.  He wore a support 
with some relief, but still had an apprehensive feeling when 
he took the support off.  The veteran reported that his ankle 
gave way a few time a month.  Lidocaine injections into his 
lateral ligaments showed relief of pain and the veteran had 
been admitted for reconstruction of those ligaments.  On 
April 27, 1993, the veteran underwent lateral capsule 
ligamentous proximal advancement debridement and attempted 
but aborted arthroscopy.  He was discharged home on 
postoperative day two after an uncomplicated hospital course.  
The discharge diagnosis was left ankle pain, status post left 
ankle ligamentous advancement and debridement.

As noted above, the veteran was assigned a temporary total 
rating for his left ankle disability pursuant to 38 C.F.R. 
§ 4.30 effective from April 26, 1993, through May 31, 1993.  
As of June 1, 1993, the previously assigned 0 percent rating 
was restored.

VA orthopedic examination was accorded to the veteran in 
March 1994.  At this examination, it was noted that the 
veteran had surgery in April 1993 for reconstruction of the 
lateral ligaments of this ankle.  The veteran was reportedly 
told he was just going to have an arthroscopy, but apparently 
lateral instability and laxity were found.  Following this 
surgery, the veteran continued to have severe sensitivity to 
light touch in the lateral aspect of the ankle.  The veteran 
also reported that he had an occasional feeling of giving way 
of the ankle.  He reported that he had to keep clothing away 
from his ankle because of the sensitivity.  Also, he noticed 
pain radiating out to the plantar aspect of his left little 
toe and a snapping of the toe as well.  It was noted that he 
worked as a supervisor, and did a lot of walking.  It was 
further noted that he tried to get in shape by jogging, but 
had discomfort in the left lateral scar area.

On physical examination of the left ankle, the veteran was 
found to have tenderness over the lateral scar.  The skin was 
found to be very sensitive to light touch, and percussion 
caused severe neuroma-type pain.  Also, he was found to have 
pain radiating to the little toe on palpation of the lateral 
malleolus.  However, he had no medial or lateral laxity, and 
he seemed to have a negative drawer sign.  Further, his 
dorsiflexion was to zero degrees with the knee in extension, 
and 15 degrees with the knee flexed.  He was able to plantar 
flex to 60 degrees.  X-rays revealed a large loose bony 
ossicle beneath the lateral malleolus.  The examiner opined 
that this may represent a stress fracture in the area of the 
surgical correction for lateral instability.  Diagnostic 
impressions were severe lateral ankle pain secondary to 
either a stress fracture of the distal fibula or neuroma of 
the skin wound; and status post ligament reconstruction, left 
ankle, for instability developed while in the military.

By a rating decision dated in May 1994, the RO held that the 
left ankle scar was tender and/or painful on objective 
demonstration and that there was evidence of limitation of 
function of the left ankle as a result of the scar.  The RO 
held that these findings were consistent with a 10 percent 
evaluation under Diagnostic Code 5271-7804.  (A hyphenated 
diagnostic code is used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.)

As noted above, various VA outpatient treatment records are 
on file which cover the period from May 1992 to March 1996.  
These records reflect that the veteran was treated on 
numerous occasions for left ankle problems, including 
complaints of pain and instability.  Among other things, 
these records show that the veteran underwent physical 
therapy for his left ankle beginning in May 1992.  Following 
his April 1993 ankle surgery, the veteran had post-operative 
physical therapy which included gait training, range of 
motion, strengthening exercises, joint mobility, and 
instruction on home exercise program.  Records from July 1993 
noted that when the veteran was seen on June 24, he had 
improvement in range of motion/strength, although no specific 
range of motion measurements were taken at that time.  Also, 
it was stated that the veteran's gait pattern improved in 
that he had progressed from two crutches to one, as needed 
for fatigue.  Records from April and October 1994 noted, 
among other things, that the veteran's residual surgical scar 
was tender.  On October 20, 1994, the veteran was diagnosed 
with subperoneal nerve neuroma of the left leg, secondary to 
the scar.  As a result, the veteran underwent resection of 
this nerve.  However, subsequent records from December 1995 
note that in spite of this procedure, the veteran had no 
decrease in his foot hypersensitivity (tingling).  As a 
result of his complaints of pain, the veteran's left ankle 
was injected with medication which appeared to relieve these 
symptoms.  Records from 1996 continue to note complaints of 
hypersensitivity with respect to the left ankle.  In March 
1996, the veteran was assessed with reflex sympathetic 
dystrophy versus nerve entrapment/neuroma.  As the exact 
etiology was unclear, the plan was to reevaluate the veteran 
in 6 months in order to avoid unnecessary treatment that 
might make the underlying condition worse. 

The veteran underwent a VA joints examination in March 1997.  
At the time of this examination, the veteran's chief 
complaint was noted to be his left ankle.  It was noted that 
he had had surgery for ligament reconstruction of the ankle 
because of instability.  It was also noted that the veteran 
had revision of the scar in 1995 because of severe localized 
tenderness.  The veteran complained that his skin was 
extremely sensitive; that he limped most of the time; and 
that his ankle swelled.  He reported that he was okay 
walking, but that he would get pain.  Additionally, he 
complained that his ankle was beginning to feel unstable 
again, and that it gave away once in awhile.  It was noted 
that the veteran had a lace-up brace that he used 
occasionally.  His treatment included Tylenol, cold packs, 
and hot showers. 

On physical examination, it was noted that the veteran's 
posture and gait were physiologic.  It was also noted that he 
walked without a limp.  The examiner found two scars on the 
lateral aspect of the veteran's left ankle.  First, there was 
the 1 inch transverse scar approximately 1 1/2 inches above the 
tip of the fibula.  This scar was found to be exquisitely 
tender, and well-healed.  Second, there was a vertical 
incision over the tip of the fibula, 1 inch, which was also 
exquisitely tender and well-healed.  The skin was found to be 
pigmented, but not atrophic.  Also, there was no drainage.  
There was negative Tinel sign on the scar.  Range of motion 
for the left ankle was found to be equal and unrestricted 
when compared to the right.  Further, the veteran was able to 
stand on his toes, on his heels, and stand on everted feet.  
The examiner found that there was no gross demonstrable 
instability.  Moreover, the examiner noted that X-rays of the 
left ankle revealed an ossicle at the tip of the left fibula, 
which he opined might represent an area of ligament 
reconstruction or old fracture.  The examiner also noted that 
the talotibial relationships appeared intact, and that there 
were no degenerative changes.  Diagnoses included status post 
ligament reconstruction of the left ankle with exquisitely 
tender scar presumably neuroma.  Further, the examiner 
emphasized that the range of motion for the left ankle was 
good, and that there was no demonstrable tenderness.

No pertinent findings were made regarding the veteran's left 
ankle on the May 1997 VA joints examination.

A new VA orthopedic examination was accorded to the veteran 
in August 1998.  The examiner indicated that he had reviewed 
the medical records in the claims file, and summarized the 
contents thereof.  At this examination, the veteran reported, 
in part, that he had intermittent left ankle pain on the 
lateral aspect.  With weight-bearing, there was flare-up of 
pain.  There was also occasional swelling of the left ankle, 
as well as giving away of the left lower extremity.  On 
physical examination, the veteran was found to have a normal 
pattern of heel-toe gait, with a slight limp favoring the 
left lower extremity.  It was noted that the veteran was able 
to heel and toe walk without difficulty.  Duration of stance 
and swing phase was found to be normal.  Range of motion 
testing for the ankles were as follows:

				NORMAL		RIGHT		LEFT

Dorsiflexion			15 degrees		20 degrees		10 
degrees
Plantar Flexion		40 degrees		45 degrees		45 degrees

Further, the examiner noted that there were two scars present 
over the left ankle.  One scar was over the malleolus, while 
the other scar was just distal to the ankle joint.  It was 
noted that the veteran complained of pain upon palpation of 
both scars, especially the proximal one, which the examiner 
stated had slight indentation of the skin without discharge 
or erythema.  Moreover, it was noted that the veteran 
complained of pain upon palpation of the lateral malleolus 
and anterolateral aspect of the left ankle.  The examiner 
found no crepitation.  However, the examiner found that 
percussion over the scars caused pain, without tingling.  
Palpation of the dorsalis pedis and posterior pulses were 
found to be normal.  Neurologic examination of the lower 
extremities showed muscle strength, including the muscles 
acting on the hips, knees, ankles, and feet, to be 5/5.  
Patellar and Achilles' tendon reflexes were found to be 2+.  
Also, sensory examination of the lower extremities was found 
to be intact to light touch in all dermatomes and peripheral 
nerves.  Additionally, it was noted that X-rays of the left 
ankle were taken in conjunction with this examination, and 
revealed a normal ankle joint, with normal joint space.  
However, there was an opacity in the distal tip of the 
fibula, which seemed to be due to surgery.  The remainder of 
the distal tibia and fibula were found to be normal.  
Similarly, the subtalar, talonavicular, and calcaneal joints 
were all found to be normal, with normal bony density and no 
degenerative changes.  Diagnoses included status post left 
ankle lateral stabilization, with residual pain.  The 
examiner emphasized that the examination of the left ankle, 
with the exception of tenderness of the two scars and minimal 
limitation of dorsiflexion, showed no instability, weakness, 
or atrophy of the muscles.  The examiner also stated that he 
could find no clinical evidence of neuroma.


Legal Criteria.  Evaluations of disabilities of the ankle are 
governed pursuant to the criteria found at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270 to 5274.  As a preliminary matter, the 
Board notes that there is no evidence that the veteran's 
residuals of a left ankle fracture are manifest by ankylosis 
of the ankle (5270), ankylosis of the subastragalar or tarsal 
joint (5272), malunion of the osteoarthritis calcis or 
astragalus (5273), or that the veteran has undergone 
astragalectomy (5274).  Thus, these Diagnostic Codes are not 
for application in the instant case.  

Diagnostic Code 5271 provides criteria for evaluation of 
limitation of motion of the ankle.  Moderate limitation of 
motion of either ankle warrants a 10 percent evaluation.  A 
20 percent evaluation requires marked limitation of motion. 
38 C.F.R. § 4.71a.

Full range of ankle dorsiflexion is from zero to 20 degrees 
and full range of ankle plantar flexion is from zero to 45 
degrees.  38 C.F.R. § 4.71, plate II.

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1999).  

Moderate residuals of a foot injury warrant a 10 percent 
evaluation.  A 20 percent evaluation requires moderately 
severe residuals.  A 30 percent evaluation requires severe 
residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The veteran has been assigned a 10 percent disability rating 
for his left ankle disability on the basis of tender and 
painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 
provides for a 10 percent rating for a superficial scar which 
is tender and painful on objective demonstration.  



Analysis.  In the instant case, the Board notes that the 
veteran fractured the medial malleolus in his left ankle in 
May 1989.  During service a physician indicated that 
reconstructive ligamentous surgery might be needed.  A 
Medical Board Report dated in July 1990 noted pain and 
instability.  Dr. Fareed in May 1992 noted that the veteran's 
left ankle was unstable and would require reconstructive 
surgery to stabilize it.  The veteran underwent surgery on 
his left ankle in April 1993 to relieve ankle pain and 
instability.  Following this surgery, the veteran continued 
to experience severe sensitivity to light touch in the 
lateral aspect of the ankle as well as an occasional feeling 
of giving way of the ankle.  In October 1994, the veteran 
underwent resection of the subperoneal nerve, but continued 
to experience hypersensitivity with respect to the left 
ankle.  At the March 1997 VA examination, the veteran 
reported that his left ankle was beginning to feel unstable 
again and that it gave away once in awhile.  On the August 
1998 VA examination, the veteran reported occasional swelling 
of the left ankle as well as giving away of the ankle.  
Examination revealed that the veteran walked with a slight 
limp favoring the left lower extremity and minimal limitation 
of dorsiflexion.

There is no specific diagnostic code for residuals of 
fracture of an ankle.  In this case, the residuals of the 
fracture of the veteran's left ankle were initially 
identified as instability and pain.  The criteria for rating 
ankle impairment set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5270 to 5274 do not provide for such impairment.  In 
the Board's opinion, the criteria set forth at Diagnostic 
Code 5284 for other foot injuries most appropriately provides 
for the residuals of the left ankle fracture in this 
veteran's case.

Taking into account the veteran's complaints of swelling, 
instability and giving way of the left ankle, and giving the 
benefit of the doubt to the veteran, the Board finds that the 
veteran is entitled to a 10 percent disability ratings for 
his residuals of a left ankle fracture under Diagnostic Code 
5284, for the period prior to April 26, 1993.  See 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45.  With respect to the concept of 
"staged ratings" pursuant to Fenderson, supra, the Board 
notes that the veteran has consistently complained of not 
only pain but also other left ankle problems since the time 
of his initial claim for service connection to the present.  
Accordingly, the Board finds that it is factually 
ascertainable that the veteran's left ankle disorder resulted 
in moderate impairment throughout this entire period.  Thus, 
the veteran is entitled to a 10 percent rating under 
Diagnostic Code 5284 for this entire period, i.e., from the 
day after his release from service in October 1990.  See 
Meeks v. West, 12 Vet. App. 352 (1999) (the percentage 
evaluation awarded in conjunction with the original grant of 
service connection is not controlled by the laws and 
regulations referable to the effective dates of service 
connection, but by the laws and regulations referable to the 
effective date of an increased rating); see also 38 C.F.R. § 
3.400.

As the benefit of the doubt doctrine was necessary for the 
veteran to be entitled to a 10 percent rating for his 
service-connected left ankle disorder, it is axiomatic that 
he is not entitled to the next higher rating of 20 percent.  
Furthermore, the Board finds that there are no objective 
medical evidence on file to support a finding of marked 
limitation of motion of the left ankle, nor moderately severe 
foot impairment, at any distinct period.

As mentioned above, the veteran was granted a temporary total 
rating pursuant to 38 C.F.R. § 4.30 from April 26, 1993, 
until June 1, 1993, when it was reduced to 10 percent.  The 
RO assigned this 10 percent rating on the basis of a tender 
and painful scar pursuant to Diagnostic Code 7804.  Since the 
medical evidence clearly shows that the veteran did not have 
a residual scar prior to his April 1993 ankle surgery, this 
Code was inapplicable prior to that period.

As a preliminary matter, the Board finds that the veteran is 
not entitled a disability rating for his left ankle scars 
separate and apart from his other impairment of the left 
ankle.  Except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, and then all 
ratings are to be combined pursuant to 38 C.F.R. § 4.25.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
found that the critical element was that none of the 
symptomatology for any of the conditions was duplicative of 
or overlapping with the symptomatology of the other 
conditions.  Here, the Board has determined that the 
veteran's residuals of a left ankle fracture are most 
appropriately evaluated pursuant to Diagnostic Code 5284, 
which focuses on the degree of impairment of a foot injury as 
a whole.  The Board finds that the veteran's residuals scars 
are clearly part and parcel, and not separate and distinct 
from the veteran's service-connected left ankle disability.  
This is evidenced by the fact that the medical records, 
including the VA examination reports from March 1994, March 
1997, and August 1998, indicate that the veteran's primary 
impairment is pain over the left ankle region.  Similarly, 
the Board finds that even though the veteran has two residual 
scars, he is not entitled to separate ratings for each scar.  
The symptomatology of these two scars are duplicative and 
overlapping, in that both of them have been shown to cause 
pain over the same anatomical region; i.e. the left ankle.  
Consequently, the Board concludes that the principles of 
Esteban, supra, do not permit separate ratings for each of 
the left ankle scars in the instant case, nor a disability 
rating for the scars separate and apart from the other left 
ankle impairment.

The Board also notes that the medical evidence on file tends 
to show that the only impairment attributable to the 
veteran's left ankle fracture since June 1, 1993, are the 
residual surgical scars.  For example, the March 1994 VA 
examiner indicated that the veteran's only impairment was 
tenderness over the lateral scar, as well as hypersensitivity 
and pain of the skin.  The veteran had no medial or lateral 
laxity, and he seemed to have a negative drawer sign.  
Thereafter, the March 1997 VA examiner found that there was 
no gross demonstrable instability of the left ankle.  
Diagnoses included status post ligament reconstruction of the 
left ankle with exquisitely tender scar presumably neuroma.  
Further, the examiner emphasized that the range of motion for 
the left ankle was good, and that there was no demonstrable 
tenderness.  Similarly, the August 1998 VA examiner 
emphasized that the examination of the left ankle, with the 
exception of tenderness of the two scars and minimal 
limitation of dorsiflexion, showed no instability, weakness, 
or atrophy of the muscles.  The examiner also stated that he 
could find no clinical evidence of neuroma.  Based upon these 
findings, the Board finds that the veteran does not meet or 
nearly approximate the criteria for moderately severe 
impairment of the left foot, nor marked limitation of motion 
for the left ankle.  Thus, the veteran is not entitled to a 
disability rating in excess of 10 percent under Diagnostic 
Code 5271 or Diagnostic Code 5284.

The record clearly reflects that the veteran's left ankle 
scars are tender and painful on objective demonstration and 
that a 10 percent rating is warranted for the scars under 
Diagnostic Code 7804.  However, the Board finds that a review 
of the medical evidence does not indicate that the veteran is 
entitled to a disability rating in excess of 10 percent for 
his left ankle scars.  Potentially applicable criteria can be 
found at 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 do 
not provide for a disability rating in excess of 10 percent.  
Other Diagnostic Codes found at 38 C.F.R. § 4.118 do not 
apply as the left ankle scars are clearly not on the head, 
face, or neck (Diagnostic Code 7800); are not residual burn 
scars (Diagnostic Codes 7801-7802); does not involve eczema 
(7806) or other skin rashes (7807-7819).

For the reasons stated above, the Board finds that the 
veteran is entitled to a disability rating of no more than 10 
percent for his residuals of a left ankle fracture prior to 
April 26, 1993, and since June 1, 1993.  In making this 
determination, the Board notes that it has taken into 
consideration the requirements of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, as well as the applicability of "staged ratings" 
pursuant to Fenderson, supra.  However, despite the veteran's 
complaints of pain, the record does not contain objective 
medical evidence by which it can be factually ascertained 
that there any distinctive periods for which the severity of 
the veteran's residuals of a left ankle fracture met or 
nearly approximated the criteria necessary for a disability 
rating in excess of 10 percent either prior to April 26, 
1993, or since June 1, 1993.

B.  Lumbar Spine

Background.  The service medical records show that the 
veteran incurred a lumbar spine disorder during his period of 
active duty.  The July 1990 Medical Board examination showed 
the veteran's upper extremities to be normal neurovascular 
intact.  

The veteran's claim of service connection for, among other 
things, a lumbar spine disorder was received by the RO in 
October 1990.  He subsequently underwent a VA orthopedic 
examination in February 1991.  At this examination he 
complained of low back discomfort during extension of the 
lumbar spine, with no radiation of the pain.  On physical 
examination, it was noted that all of the veteran's major 
muscle groups measured 5/5 on "hand testing."  It was also 
noted that there was no sensory deficit.  Movements of the 
lumbar spine were found to be essentially within normal 
limits.  For example, the veteran was able to bend forward to 
the extent that his fingertips came within 6 inches of 
touching the floor; lateral bends and extension were 25 
degrees to the right and left; and the dorsal spine was 25 
degrees to the right and left, with passive extension to 15 
degrees.  It was noted that all of these movements were 
accompanied by groans.  Moreover, the examiner noted that X-
rays of the lumbar spine failed to reveal any evidence of 
fracture or other abnormality.  Diagnostic impressions 
included history of muscular ligamentous injuries, cervical 
lumbar spine with residual symptoms.

In his October 1989 statement, Dr. Tauber diagnosed possible 
sciatica, among other things.  Dr. Tauber also indicated that 
the veteran might benefit from an MRI and/or CT scanning of 
the lumbar spine.

As noted above, private medical records are on file from a 
Dr. Fareed that cover a period from April to May 1992.  These 
records show diagnoses of muscular neck and upper back 
strain, as well as chronic low back strain.  Further, Dr. 
Fareed commented that the possibility of bony injury of the 
spine at the time of the original in-service injury was 
considered, but does not indicate whether he meant the 
cervical or lumbar spine or both.

A new VA orthopedic examination was accorded to the veteran 
in March 1993.  At this examination, the veteran complained, 
in part, of neck and lower back pain.  He stated that his 
lower back hurt when he "grabs for something and then can't 
get up."  On physical examination, the veteran was found to 
be moderately obese, appearing in no distress, except that he 
ambulated with a markedly antalgic gait with regard to the 
left ankle.  Range of motion for the lumbar spine was noted 
to be as follows: flexion to 30 degrees; extension to 10 
degrees; lateral bends to 15 degrees; and rotation to 30 
degrees.  It was noted that all of these movements were 
accompanied by severe pain.  The veteran was also found to 
have diffuse tenderness over both the cervical and lumbar 
spines.  Additionally, the examiner noted that X-rays of the 
lumbar spine were normal.  Diagnostic impressions included 
chronic neck and back strain.  Furthermore, the examiner 
commented that the veteran's symptoms and signs were all out 
of proportion to any objective findings. 

As noted above, various VA outpatient treatment records are 
on file which cover the period from May 1992 to March 1996.  
These records primarily reflect treatment the veteran 
received for his left ankle problems.  Although these records 
do note treatment for complaints of back and neck pain in 
February 1993, no other pertinent findings appear to have 
been made regarding the veteran's lumbar spine disorder.

The veteran underwent a VA joints examination in March 1997.  
On physical examination of the thoracal lumbar spine, the 
examiner noted that heel and toe walking was intact.  Range 
of motion testing was as follows: flexion, he was able to 
touch his toes; extension to 45 degrees; and lateral bending 
to 30 degrees.  Straight leg raising was noted to be 
restricted by tight hamstrings.  Deep tendon reflexes were 
intact.  Similarly, sensation was also found to be intact.  
Diagnoses included lumbosacral strain.  Further, the examiner 
commented that there was no significant impairment with 
regard to the veteran's neck and back.

A new VA orthopedic examination was accorded to the veteran 
in August 1998.  The examiner indicated that he had reviewed 
the medical records in the claims file, and summarized the 
contents thereof.  At this examination, the veteran reported, 
in part, that he experienced occasional back spasms, without 
radicular features, which was flared-up by lifting.

Range of motion findings for the lumbar spine on the August 
1998 VA examination was as follows.

					NORMAL				ON EXAM

Flexion 				90 degrees				90 degrees
Extension				15 degrees				15 degrees
Right Lateral Bending		20 degrees				30 
degrees
Left Lateral Bending		20 degrees				30 degrees
Right Rotation			45 degrees				45 degrees
Left Rotation				45 degrees				45 
degrees

The examiner noted that the veteran had full flexion, 
extension, lateral bending and rotation, with complaints of 
pain upon reaching 90 degrees of flexion.  It was noted that 
the range of motion testing was performed with the veteran 
standing.  It was also noted that the veteran's shoulders and 
pelvis were level, and the back was straight.  The examiner 
stated that there was no step-off of the spinous processes.  
Further, the sacroiliac joints were nontender to palpation.  
The examiner found the veteran to have normal thoracic 
kyphosis and lumbar lordosis.  There was no antalgic 
positioning, and the color of the skin was normal.  Also, 
there was no asymmetry.  The examiner stated that there was 
no tenderness upon palpation of the thoracolumbar 
paravertebral muscles, supraspinous and interspinous 
ligaments.  Moreover, palpation of the posterior aspect of 
the thighs, sciatic notches, popliteal areas and calves did 
not produce any pain.  Straight leg raising was negative, 
bilaterally, in the sitting and supine positions.  Diagnoses 
included cervical and lumbosacral strain.  

No pertinent findings were made regarding the veteran's 
lumbar spine on the March 1994 VA orthopedic examination, or 
on the May 1997 VA joints examination.


Legal Criteria.  Diagnostic Code 5289 provides criteria for 
evaluating ankylosis of the lumbar spine.  Favorable 
ankylosis warrants a 20 percent rating, while unfavorable 
ankylosis warrants a 30 percent rating.  38 C.F.R. § 4.71a.  
However, there is no evidence that the veteran's lumbar spine 
disorder is manifest by ankylosis.  Therefore, this 
Diagnostic Code does not apply in the instant case.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome. Intervertebral disc syndrome is 
assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks are assigned a 20 
percent evaluation.  Severe symptoms, with recurring attacks 
and intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  38 C.F.R. § 4.71a.


Analysis.  As with the left ankle disability, the medical 
records on file tend to show that the veteran had good range 
of motion with respect to his lumbar spine.  However, these 
records, including the VA examination reports, also note that 
the veteran had evidence of pain on range of motion testing.  
For example, the February 1991 VA examiner found that the 
movements of the lumbar spine were essentially within normal 
limits, but that all of the veteran's movements were 
accompanied by groans.  The March 1993 VA examiner noted that 
all of the veteran's movements were accompanied by severe 
pain.  Granted, the March 1997 VA examiner stated that the 
veteran had no significant impairment with regard to his neck 
and back.  Furthermore, the August 1998 VA examination showed 
the veteran's range of motion to be within normal limits, or 
better with respect to the lateral bending.  However, the 
examiner stated that the veteran did have complaints of pain 
upon reaching 90 degrees of flexion.  

Taking into account the veteran's complaints of back pain, as 
well as giving the benefit of the doubt to the veteran, the 
Board is of the opinion that the objective medical evidence 
more nearly approximates the criteria for slight limitation 
of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  See 
also 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45.  Accordingly, the 
veteran is entitled to a compensable disability rating of 10 
percent under this Code.  Regarding the concept of "staged 
ratings" pursuant to Fenderson, supra, the Board notes that, 
as with the left ankle, the veteran has consistently 
complained of pain in his lumbar spine since the time of his 
initial claim for service connection to the present.  
Consequently, the Board finds that it is factually 
ascertainable that the veteran's lumbar spine disorder 
resulted in slight limitation of motion throughout this 
entire period.  Thus, the veteran is entitled to the 10 
percent rating for this entire period.  See Meeks, supra; see 
also 38 C.F.R. § 3.400.

Having determined that the veteran is entitled to a 
compensable disability rating of 10 percent for his lumbar 
spine disorder, the Board must now determine whether he is 
entitled a disability rating in excess of 10 percent for any 
distinctive period.  See AB v. Brown, 6 Vet. App. 35 (1993); 
see also Fenderson, supra.

As the benefit of the doubt doctrine was necessary for the 
veteran to be entitled to a 10 percent rating for his 
service-connected lumbar spine disorder, it is axiomatic that 
he is not entitled to the next higher rating of 20 percent.  
Furthermore, the Board finds that there are no objective 
medical evidence on file to support a finding that the 
veteran had moderate or severe limitation of motion for any 
distinctive period during the adjudication of his claim.  
Thus, he is not entitled to a disability rating in excess of 
10 percent under Diagnostic Code 5292.

The Board also finds that a review of the medical evidence on 
file shows no distinctive periods where the veteran's lumbar 
spine disorder was manifest by evidence of moderate symptoms 
of intervertebral disc syndrome with recurring attacks.  
Thus, the veteran is not entitled to a disability rating in 
excess of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.

The Board acknowledges that the veteran was diagnosed with 
lumbosacral strain on the March 1997 and August 1998 VA 
examinations.  However, there is no medical evidence that the 
veteran's diagnosed lumbosacral strain was manifest  with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  Thus, the 
veteran is not entitled to a disability rating in excess of 
10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5295.

For the reasons stated above, the Board finds that the 
veteran is entitled to a disability rating of no more than 10 
percent for his lumbar spine disorder.  In making this 
determination, the Board notes that it has taken into 
consideration the requirements of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, as well as the applicability of "staged ratings" 
pursuant to Fenderson, supra.  However, despite the veteran's 
complaints of pain, the record does not contain objective 
medical evidence by which it can be factually ascertained 
that there any distinctive periods for which the severity of 
the veteran's lumbar spine disorder met or nearly 
approximated the criteria necessary for a disability rating 
in excess of 10 percent.

C.  Cervical Spine

Background.  The service medical records show that the 
veteran incurred a cervical spine disorder during his period 
of active duty.  As noted on the July 1990 Medical the 
veteran underwent  a protracted course of physical therapy 
following his in-service injury because of a continued neck 
problem.  While he had also been treated for back problems, 
as well as the left ankle, he was most symptomatic with 
regards to his neck.  It was noted that he continued to 
experience frequent headaches and neck pain with muscle 
spasm, and that he had not had any significant improvement 
with pain, limited duty and anti-inflammatory medications.  
Moreover, it was noted that an MRI study had revealed disc 
bulging but no frank disc herniations.  Examination conducted 
in conjunction with the July 1990 Report revealed a 
tenderness to palpation at the area approximately C6 and C7 
in the paracervical muscles.  Range of motion was as follows: 
left and right rotation 20 degrees; forward flexion 10 
degrees; the veteran was unable to touch his chin to his 
sternum; and the tilt was 30 degrees bilaterally. 

The veteran's claim of service connection for, among other 
things, a cervical spine disorder was received by the RO in 
October 1990.  He subsequently underwent a VA orthopedic 
examination in February 1991.  At this examination he 
complained, in part, of bad headaches twice a week, relieved 
with Tylenol and sleep.  The veteran attributed these 
headaches to his cervical spine.  On physical examination, it 
was noted that all of the veteran's major muscle groups 
measured 5/5.  It was also noted that there was no sensory 
deficit.  The examiner noted that X-rays of the cervical 
spine were normal.  Diagnostic impressions included history 
of muscular ligamentous injuries, cervical lumbar spine with 
residual symptoms.

In his October 1989 statement, Dr. Tauber diagnosed possible 
cervical radiculopathy versus peripheral nerve entrapment.  
Further, Dr. Tauber opined that the veteran might benefit 
from nerve conduction studies of his neck and upper 
extremities, as well as MRI and/or CT scanning.  

As noted above, private medical records are on file from a 
Dr. Fareed that cover a period from April to May 1992.  These 
records show diagnoses of muscular neck and upper back 
strain.  Further, Dr. Fareed commented that the possibility 
of bony injury of the spine at the time of the original in-
service injury was considered, but does not indicate whether 
he meant the cervical or lumbar spine or both.

A new VA orthopedic examination was accorded to the veteran 
in March 1993.  At this examination, the veteran complained, 
in part, of neck and lower back pain.  He also complained of 
headaches.  Also, he reported that his neck pain was 
associated with numbness and tingling sensation that occurred 
in both the left upper extremity, the left lower extremity, 
and the left side of his face.  The examiner noted that the 
veteran had decreased sensation to pin-prick over the left 
side of his face, his entire left arm, and his entire left 
leg.  Range of motion for the neck was noted to be as 
follows: flexion to 15 degrees; extension to 5 degrees; 
lateral bend 15 degrees; and rotation to 20 degrees.  It was 
noted that all of these movements were accompanied by severe 
pain.  The veteran was also found to have diffuse tenderness 
over both the cervical and lumbar spines.  Additionally, the 
examiner noted that X-rays of the cervical spine revealed a 
marked straightening and even reversal of the normal lordotic 
curve.  Diagnostic impressions included chronic neck and back 
strain.  Furthermore, the examiner commented that the 
veteran's symptoms and signs were all out of proportion to 
any objective findings.  The examiner also commented that 
while the veteran did have some straightening of the cervical 
spine, he (the examiner) thought that it was due to 
involuntary muscle spasms.

As noted above, various VA medical records are on file which 
cover the period from May 1992 to March 1996.  These records 
primarily reflect treatment the veteran received for his left 
ankle problems.  Although these records do note treatment for 
complaints of back and neck pain in February 1993, no other 
pertinent findings appear to have been made regarding the 
veteran's cervical spine disorder.

The veteran underwent a VA joints examination in March 1997.  
On this examination, the examiner found diffuse superficial 
tenderness of the cervical spine, but no spasm.  Range of 
motion findings were as follows: flexion to 80 degrees; 
extension to 75 degrees; right and left rotation to 90 
degrees; and right and left flexion to 80 degrees, painless.  
Examination of the upper extremities revealed no atrophy.  
Deep tendon reflexes were intact.  Similarly, sensation was 
also found to be intact.  The examiner found no gross motor 
weakness.  The veteran's grip was found to be grossly normal.  
Moreover, the examiner stated that X-rays of the cervical 
spine showed the disc spaces were well-maintained, and that 
there were no degenerative changes.  Diagnoses included 
cervical strain.  Further, the examiner commented that there 
was no significant impairment with regard to the veteran's 
neck and back.

A new VA orthopedic examination was accorded to the veteran 
in August 1998.  The examiner indicated that he had reviewed 
the medical records in the claims file, and summarized the 
contents thereof.  At this examination, the veteran reported, 
in part, that he had constant neck pain, with associated 
bilateral shoulder pain and an occasional tingling sensation 
in the entire left upper extremity.  There was no weakness of 
the upper extremities, and the shoulder pain was noted to be 
mild.  Further, the veteran indicated that his neck pain was 
aggravated by motion, lifting, and prolonged sitting, such as 
driving.  This pain was relieved by rest and medications, 
such as Tylenol.

Range of motion findings for the cervical spine at the August 
1998 VA examination were as follows:


					NORMAL				ON EXAM

Flexion				Chin to Chest				Chin 
to Chest
Extension				45 degrees				30 degrees
Right Lateral Rotation		85 degrees				85 
degrees
Left Lateral Rotation		85 degrees				85 
degrees
Right Lateral Bending		40 degrees				30 
degrees
Left Lateral Bending		40 degrees				30 degrees

It was noted that while the veteran was sitting, his 
shoulders were level and his head was erect.  The color of 
his skin was found to be normal.  The examiner stated that 
there was no evidence of surgery, laceration, swelling, or 
masses.  Similarly, no scoliosis was noted.  Palpation of the 
paravertebral muscles revealed no muscle spasm or tenderness.  
Trapezius muscles were nontender.  Further, the examiner 
stated that percussion over the spinous processes did not 
produce any pain in the cervical spine, nor did pressure over 
the interspinous and supraspinous ligaments.  Moreover, it 
was noted that the veteran did not express any pain upon 
reaching the extreme ranges of motion.  Compression and 
distraction tests were negative.  The examiner noted that X-
rays were taken of the cervical spine in conjunction with 
this examination.  These X-rays revealed slight reversal of 
the cervical lordosis.  However, the vertebral heights and 
disc spaces were normal, as was bony density.  There were no 
degenerative changes.  Diagnoses included cervical and 
lumbosacral strain.  

No pertinent findings were made regarding the veteran's 
cervical spine on the March 1994 VA orthopedic examination, 
or on the May 1997 VA joints examination.


Legal Criteria.  The RO has considered evaluation of the 
veteran's cervical spine disorder pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290. 

Diagnostic Code 5290 provides for the evaluation of 
limitation of motion of the cervical spine.  When the 
limitation of motion of the cervical spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 30 percent is 
warranted.  38 C.F.R. § 4.71a.

The evidence also indicates that the RO has considered 
evaluation of the veteran's cervical spine disorder pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5293 for intervertebral 
disc syndrome.  The criteria for this code has been set out 
above.

Other potentially applicable criteria is found at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5287, which evaluates ankylosis of 
the cervical spine.  However, nothing on file indicates that 
the veteran's cervical spine disorder has ever been manifest 
by ankylosis.  Thus, this Code is inapplicable in the instant 
case.  

It is noted that in a May 1994 rating decision, the RO 
indicated that the veteran's cervical spine disorder was also 
evaluated pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5323.  
This Code provides criteria for muscle injuries to Muscle 
Group XXIII (suboccipital, lateral, vertebral and anterior 
vertebral muscles of the side and back of the neck).  At the 
time, the RO identified the veteran's cervical spine disorder 
as a musculo-ligamentous injury, cervical spine.  However, a 
review of the actual language used by the RO in the various 
evaluations issued for this disability does not indicate that 
muscle damage was actually considered in determining the 
severity of the cervical spine disorder.  More importantly, 
based on review of the competent medical evidence on file, 
the Board finds that there is nothing to indicate that the 
veteran's cervical spine disorder is manifested by muscle 
damage.  Accordingly, the Board concludes that the criteria 
found at Diagnostic Code 5323 are inapplicable in the instant 
case.  


Analysis.  In the instant case, the Board notes that VA 
examinations conducted in February 1991 and March 1993 show 
that the veteran indicated pain on range of motion testing 
for the cervical spine.  For example, in February 1991, the 
examiner noted that all of the veteran's movements were 
accompanied by groans.  The March 1993 VA examiner noted that 
all of the veteran's movements were accompanied by severe 
pain.  However, the examiner also noted that the veteran's 
signs and symptoms were all out of proportion to any 
objective findings.  Moreover, the Board notes that the March 
1997 VA examiner commented that the veteran had no 
significant impairment of his neck or back.  Also, the August 
1998 VA examiner noted that the veteran did not express any 
pain upon reaching the extreme ranges of motion with respect 
to the cervical spine.  Nevertheless, the veteran did show 
limitation of motion on extension, as well as on right and 
left lateral bending.  Conversely, flexion and lateral 
rotation were shown to be normal.

Taking into account the veteran's complaints of neck/cervical 
spine pain, as well as giving the benefit of the doubt to the 
veteran, the Board is of the opinion that the objective 
medical evidence more nearly approximates the criteria for 
slight range of motion under 38 C.F.R. § 4.71a, Diagnostic 
Code 5290.  See also 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45.  
Accordingly, the veteran is entitled to a compensable 
disability rating of 10 percent under this Code.  In regard 
to the concept of "staged ratings" pursuant to Fenderson, 
supra, the Board notes that, similar to both the left ankle 
and the lumbar spine, the veteran has consistently complained 
of pain in his cervical spine since the time of his initial 
claim for service connection to the present.  Consequently, 
the Board finds that it is factually ascertainable that the 
veteran's cervical spine disorder resulted in slight 
limitation of motion throughout this entire period.  Thus, as 
with the left ankle and the lumbar spine disorders, the 
veteran is entitled to the 10 percent rating for this entire 
period.  See Meeks, supra; see also 38 C.F.R. § 3.400.

Having determined that the veteran is entitled to a 
compensable disability rating of at least 10 percent for his 
cervical spine disorder, the Board must now determine whether 
he is entitled a disability rating in excess of 10 percent 
for any distinctive period.  See AB v. Brown, supra; see also 
Fenderson, supra.

As the benefit of the doubt doctrine was necessary for the 
veteran to be entitled to a 10 percent rating for his 
service-connected cervical spine disorder, it is axiomatic 
that he is not entitled to the next higher rating of 20 
percent.  Furthermore, the Board finds that there are no 
objective medical evidence on file to support a finding of 
moderate or severe limitation of motion of the cervical spine 
at any distinct period.

The Board also notes that the medical evidence does not show 
that the veteran's cervical spine disorder is manifest by 
evidence of moderate symptoms of intervertebral disc syndrome 
with recurring attacks.  The February 1991 VA examiner noted 
that X-rays of the cervical spine were normal.  Similarly, 
the March 1997 VA examiner noted that X-rays of the cervical 
spine showed the disc spaces were well-maintained, and that 
there were no degenerative changes.  Finally, the August 1998 
VA examiner noted that X-rays of the cervical spine revealed 
a slight reversal of the cervical lordosis, the vertebral 
heights and disc spaces were normal.  Bone density was also 
normal, and there were no degenerative changes.

For the reasons stated above, the Board finds that the 
veteran is entitled to a disability rating of no more than 10 
percent for his cervical spine disorder.  In making this 
determination, the Board notes that it has taken into 
consideration the requirements of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, as well as the applicability of "staged ratings" 
pursuant to Fenderson, supra.  However, despite the veteran's 
complaints of pain, the record does not contain evidence by 
which it can be factually ascertained that there any 
distinctive periods for which the severity of the veteran's 
cervical spine disorder met or nearly approximated the 
criteria necessary for a disability rating in excess of 10 
percent.

III.  Extraschedular Rating

As an additional matter, the Board notes that review of the 
record does not reveal that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1999).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  In the 
instant case, the veteran has asserted on several occasions 
that his service-connected left ankle fracture residuals, 
lumbar spine disorder, and cervical spine disorder, have 
caused problems with his employment.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
Initially, the Board notes that the evidence on file does not 
support a findings of frequent hospitalization due to his 
service-connected disabilities.  The only post-service 
hospitalization was the veteran's reconstructive left ankle 
surgery in April 1993.  As mentioned above, the veteran has 
already been compensated for this period of hospitalization 
in that he was granted a temporary total rating.  The 
evidence does not show post-service hospitalization for 
either the lumbar or the cervical spine disorder.

Turning to the veteran's assertions that his service-
connected disabilities have caused him problems with work, it 
is noted that the evidence shows that the veteran went 
through a period of unemployment following his discharge from 
service.  The Board also notes that in the April 1991 rating 
decision, the RO assigned a combined rating of 10 percent for 
the veteran's service connected left ankle, lumbar spine, and 
cervical spine disorders pursuant to 38 C.F.R. § 3.324.  This 
regulation provides that whenever a veteran is suffering from 
two or more separate permanent service-connected disabilities 
of such character as clearly to interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree under the 1945 Schedule for Rating 
Disabilities the rating agency is authorized to apply a 10 
percent rating, but not in combination with any other rating.

The Board acknowledges that the veteran's service-connected 
left ankle, lumbar spine, and cervical spine disabilities 
cause some difficulty with employment.  However, the evidence 
does not support a finding of marked interference with 
employment due to these disabilities so as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  For example, the 
March 1993 VA examiner indicated that the veteran's 
employment difficulties were due to psychiatric problems.  
The veteran is not service-connected for a psychiatric 
disability.  Furthermore, the subsequent VA examinations have 
noted that the veteran had full-time employment.  It was 
noted on the March 1994 VA examination that the veteran was 
working as a supervisor, which required him to do a lot of 
walking.  The March 1997 VA examination noted that the 
veteran was working as a delivery truck driver, and that his 
duties included the loading and unloading of batteries.  
Finally, it was noted on the August 1998 VA examination that 
the veteran was working full-time as a corrections officer, 
where he was required to stand and walk most of the time.  No 
evidence has been submitted to show that the veteran had 
frequent absences from any of his places of employment due to 
his service-connected left ankle fracture residuals, lumbar 
spine disorder, or cervical spine disorder.  Consequently, 
the Board is of the opinion that the evidence does not 
support a finding that the veteran's service-connected 
disabilities have resulted in marked interference with 
employment.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.

The veteran is entitled to a disability rating of no more 
than 10 percent for residuals of a left ankle fracture prior 
to April 26, 1993, subject to the law and regulations 
applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent 
for residuals of the left ankle fracture since June 1, 1993, 
is denied.

Entitlement to a 10 percent disability rating for a lumbar 
spine disorder is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.

Entitlement to a 10 percent disability rating for a cervical 
spine disorder is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

